     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 1 of 62 Page ID #:1



 1
     Gayle M. Blatt, SBN 122048
 2   gmb@cglaw.com
     P. Camille Guerra, SBN 326546
 3   camille@cglaw.com
 4
     CASEY GERRY SCHENK
     FRANCAVILLA BLATT & PENFIELD, LLP
 5   110 Laurel Street
     San Diego, CA 92101
 6   Telephone: (619) 238-1811
     Facsimile: (619) 544-9232
 7

 8   Attorneys for Plaintiff and the Proposed Class
 9
     [Additional counsel listed on signature page]
10

11
                        UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13
     DANIEL MORENO, individually and on
14   behalf of all others similarly situated,         Case No.: 2:21-cv-2666
15
                               Plaintiff,             CLASS ACTION
16

17
            v.                                        JURY TRIAL DEMANDED

18   JOHNSON & JOHNSON CONSUMER
19
     INC.,

20                             Defendant.
21

22

23

24

25

26

27

28
                                              1
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 2 of 62 Page ID #:2




1                             CLASS ACTION COMPLAINT
2          Plaintiff, Daniel Moreno (“Plaintiff”), on behalf of himself and all others
3
     similarly situated, brings this class action against Defendant Johnson & Johnson
4
5    Consumer Inc. (“Johnson & Johnson” or “Defendant”) and alleges on personal
6
     knowledge, investigation of his counsel, and on information and belief as follows:
7
8                    INTRODUCTION AND SUMMARY OF CASE
9
           1.     This is a consumer class action brought individually by Plaintiff and on
10
11   behalf of all persons in the below-defined proposed Nationwide Class and California

12   Subclass (collectively, the “Class”), all of whom purchased one or more OGX
13
     branded Shampoo and Conditioner Products (collectively, the “Products” or “OGX
14
15   Products”) for personal or household use, and not for resale.
16
           2.     Plaintiff purchased OGX shampoo and conditioner because of
17
18   Defendant’s false representation that the Products would nourish hair for a full,

19   healthy look. Unbeknownst to Plaintiff and members of the proposed Class, and
20
     contrary to the representations on the Products’ label, the Products contain an
21
22   ingredient or combination of ingredients that causes significant hair loss and/or scalp
23
     irritation upon proper application. At least one ingredient in the Products, DMDM
24
25   hydantoin, is a formaldehyde donor known to slowly leach formaldehyde after its

26   contact with water. Formaldehyde is a human carcinogen that is known to cause
27
     cancer and other harmful reactions when absorbed into skin.
28

                                               2
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 3 of 62 Page ID #:3




1          3.     Defendant has used DMDM hydantoin as a preservative in its products

2    for well over a decade. The use of DMDM hydantoin as a preservative creates an
3
     entirely unnecessary risk because various safer natural alternatives exist and as a
4
5    result, the Products are dangerous and unsafe for sale as over-the-counter hair
6
     smoothing shampoo products.
7
8          4.     Defendant failed to properly warn consumers of the risks and dangers

9    attendant to the use of such a strong ingredient on their hair and scalp – even well
10
     after Defendant knew or should have known of the Products’ hazards. Defendant
11
12   continued to conceal the dangers of the Products by failing to appropriately and fully
13
     recall the Products, by continuing to claim the Products were safe when properly
14
15   applied, and by failing to warn consumers of the dangers attendant to the Products’

16   use. Plaintiff and Class Members were, as reasonable consumers acting reasonably
17
     under the circumstances, unaware of the inclusion of DMDM hydantoin in the
18
19   Products and the risks and dangers associated with the use of such products as to
20
     their hair and scalp.
21
22         5.     As a result, the Products’ labeling is deceptive and misleading.

23         6.     Plaintiff and the members of the proposed Class, as defined below, thus
24
     bring claims for consumer fraud and seek damages, injunctive and declaratory relief,
25
26   interest, costs, and attorneys’ fees.
27
28

                                               3
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 4 of 62 Page ID #:4




1                                       PARTIES
2          7.    Plaintiff Daniel Moreno, is and was at all times relevant to this matter, a

3    resident of the state of California residing in the city of Los Angeles.
4
           8.    Defendant Johnson & Johnson is a New Jersey corporation with its
5
6    headquarters located in New Brunswick, New Jersey. At all times Defendant
7
     manufactured, marketed, designed, promoted and/or distributed the Products
8
9    nationwide, including in California.

10                            JURISDICTION AND VENUE
11
12         9.    This Court has subject matter jurisdiction under the Class Action

13    Fairness Act of 2005 (hereinafter referred to as “CAFA”) codified as 28 U.S.C. §
14
      1332(d)(2) because the claims of the members of the proposed Class exceed
15
16    $5,000,000 and because Plaintiff and Defendant are citizens of a different states.
17
      This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant
18
19    to 28 U.S.C. § 1367.

20
           10.   This Court has personal jurisdiction over Defendant because Defendant
21
22   regularly sells and markets products and conducts business in this District and/or

23   under the stream of commerce doctrine by allowing products to be sold in this
24
     District, including the Products.
25
26         11.   Pursuant to 28 U.S.C. § 1391(a), venue is proper because a substantial
27
     part of the events giving rise to the claims asserted occurred in the Central District
28

                                               4
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 5 of 62 Page ID #:5




1     of California. Venue is also proper pursuant to 28 U.S.C. § 1391(c) because

2     Defendant conducts substantial business in this District, has sufficient minimum
3
      contacts with this District, and otherwise purposely avails itself of the markets in
4
5     this District, through the promotion, sale, and marketing of the Products in this
6
      District.
7
8                  BACKGROUND AND GENERAL ALLEGATIONS

9
           A.     Johnson & Johnson’s Business.
10
11         12.    In 1886, Johnson & Johnson was founded to develop medical devices,

12   pharmaceuticals, and consumer products.
13
           13.    Johnson & Johnson boasts that its corporation includes over 250
14
15   subsidiary companies with operations in 60 countries and worldwide sales over 70
16
     billion dollars across 175 countries.
17
18         14.    Johnson & Johnson’s brands include numerous well-known

19   pharmaceutical, medical device, and consumer product companies. In addition to
20
     OGX, Johnson & Johnson’s consumer brands include Neutrogena, Aveeno,
21
22   Listerine, Band-Aid, Tylenol, and Johnson’s.
23
           15.    In 2016, Johnson & Johnson acquired Vogue International for US $3.3
24
25   billion in cash. The acquisition included many large beauty products, including the

26   OGX line of products. At the time of the announcement, Johnson & Johnson claimed
27
     that the “acquisition of Vogue International's full line of leading advanced hair care
28

                                               5
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 6 of 62 Page ID #:6




1    products sold in the U.S. and in 38 countries will strengthen our global presence in

2    this important category. Vogue International's commitment to quality, innovation,
3
     and consumer preference complement our Consumer portfolio, while also presenting
4
5    attractive hair care category growth opportunities for Johnson & Johnson.” 1
6
             16.    Johnson & Johnson represents itself and its OGX brand to be a global
7
8    “leader in the hair industry with its award-winning shampoos, conditioners and hair

9    stylers” and “designed for consumers who want to make better choices about the
10
     products they use and lifestyle they live.” 2
11
12           17.    As part of its OGX brand, Johnson & Johnson sells the Products at issue
13
     here.
14
15           B.     DMDM Hydantoin and Johnson & Johnson’s Broken Promise to
16                  Remove it from Personal Care Products.
17
             18.    There are numerous preservatives that are used in cosmetics and hair
18
19   products, including formaldehyde donors; many of which have been linked to the
20
     development of allergies, dermatitis, hair loss, and even cancer.
21
22           19.    Specifically, formaldehyde donors are preservatives that are “added to
23
24   1
       See Press Release, “Johnson & Johnson Announces Agreement to Acquire Vogue International”, dated
25   June 2, 2016, found at
     https://www.prnewswire.com/news-releases/johnson--johnson-announces-agreement-to-acquire-vogue-
26   international-300278443.html (last accessed on Mar. 4, 2021).
     2
       See Press Release, “ OGX Beauty Launches New Global Campaign, Inspiring Everyone to Rock What
27   You Got”, dated April 10, 2017, found at https://www.prnewswire.com/news-releases/ogx-beauty-
     launches-new-global-campaign-inspiring-everyone-to-rock-what-you-got-300437544.html (last accessed
28   March 4, 2021)

                                                     6
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 7 of 62 Page ID #:7




1    water-containing cosmetics (which includes personal care products/toiletries) to

2    prevent the growth of micro-organisms that may enter during manufacture or during
3
     their usage.” 3
4
5           20.     Despite having intimate knowledge of the risks of using formaldehyde
6
     donor preservatives since at least 2012, Johnson & Johnson continues to use
7
8    formaldehyde donors, DMDM hydantoin (also known as DMDM-h) and sodium

9    hydroxyl, in its OGX products despite removing the preservative from nearly all
10
     other consumer products in 2015.
11
12          21.     “DMDM hydantoin (dimethylodimethyl hydantoin) is a formaldehyde
13
     donor used as a preservative in cosmetic products at concentrations up to 1%.” 4 In
14
15   other words, it is a formaldehyde-releasing preservative (“FRP”) used to lengthen

16   the shelf life of personal care products, including hair products.
17
            22.     “An important source of human skin contact with formaldehyde is the
18
19   use of cosmetics containing formaldehyde-releasers as preservatives.” 5
20
            23.     In personal care products, such as shampoo, “formaldehyde can be
21
22   added directly, or more often, it can be released from preservatives such as…

23
24   3
       de Groot AC, White IR, Flyvholm MA, Lensen G, Coenraads PJ. Formaldehyde-releasers in cosmetics:
25   relationship to formaldehyde contact allergy. Part 1. Characterization, frequency and relevance of
     sensitization, and frequency of use in cosmetics. Contact Dermatitis. 2010 Jan;62(1):2-17. doi:
26   10.1111/j.1600-0536.2009.01615.x. PMID: 20136875.
     4
       “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton C.
27   DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem Weyland
     (Contact Dermatitis, 1988, 18:197-201).
28   5
       De Groot AC, supra note 15.

                                                     7
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 8 of 62 Page ID #:8




1    DMDM hydantoin.” Specifically, the formaldehyde donor will “release small

2    amounts of formaldehyde over time.” 6
3
            24.     “In 1984, DMDM hydantoin ranked 9th in the list of the most frequently
4
5    used cosmetic preservatives in the USA.” 7                  By 1987, DMDM hydantoin (or
6
     “DMDMH” for short) was included in approximately 115 product formulas filed
7
8    with the FDA, most frequently in shampoos. 8

9           25.     “DMDMH was the 21st most common allergen in the 2005-2006
10
     NACDG standard series. DMDMH is a preservative that contains 0.5% to 2% free
11
12   formaldehyde and over 17% combined formaldehyde.” 9
13
            26.     For many decades, since the 1970’s, if not earlier, studies and patch
14
15   tests were being performed to determine human reactivity to DMDM hydantoin, 10

16   including specifically the “relationship between contact allergy to formaldehyde,”
17
     including “test reactions to DMDM hydantoin.” 11
18
19          27.     One study performed in 1987 specifically examined “whether the
20
21   6
       http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed Mar. 4,
     2021).
22   7
       “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton C.
     DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem Weyland
23   (Contact Dermatitis, 1988, 18:197-201).
     8
       Id.
24   9
       https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2958195/ (citing Rietschel RL, Fowler JF., Jr . Fisher's
25   Contact Dermatitis. 5th ed. Philadelphia: Lippincott Williams & Wilkins; 2001).
     10
        Tudela E, MacPherson C, Maibach HI. Long-term trend in patch test reactions: a 32-year statistical
26   overview (1970-2002), part II. Cutan Ocul Toxicol. 2008;27(3):187-202. doi:
     10.1080/15569520802143436. PMID: 18988088.
27   11
        “Patch test reactivity to DMDM hydantoin, Relationship to formaldehyde allergy.” By Anton C.
     DeGroot, Theodoor Van Joost, Jan D. Bos, Harrie L.M. Van Der Meeren, and J. Willem Weyland
28   (Contact Dermatitis, 1988, 18:197-201).

                                                        8
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 9 of 62 Page ID #:9




1    presence of DMDM hydantoin in cosmetics may cause adverse effects in patients

2    pre-sensitized to formaldehyde.” 12 The conclusion even more than twenty years ago
3
     was that “aqueous solutions of DMDM hydantoin, in concentrations comparable to
4
5    those used in cosmetic products, contain enough free formaldehyde to cause
6
     dermatitis…,” and that despite earlier conclusions that DMDM hydantoin is a safe
7
8    cosmetic ingredient, “data suggest that an increase in the use of this preservative

9    may also increase the risk of cosmetic dermatitis in patients allergic to
10
     formaldehyde.” 13 The authors further suggest that cosmetic products with FRPs
11
12   should have warnings that the products “’contain formaldehyde’… whether present
13
     as free formaldehyde or bound by a donor.” 14
14
15          28.     Several more recent studies, including a 2015 study “determined that

16   longer storage time and higher temperature increase the amount of formaldehyde
17
     released from FRPs and could ultimately lead to more severe health concerns.” 15
18
19          29.     In other words, “reactions that generated formaldehyde occur silently
20
     as the products sit on shelves in stores or bathroom cabinets.” 16
21
22          30.     Formaldehyde is a known human carcinogen and is recognized as such

23
24   12
        Id.
     13
25   14
        Id.
        Id.
26   15
        http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
     October 21, 2020)(citing Lv, C., Hou, J., Xie, W., & Cheng, H. (2015). Investigation on formaldehyde
27   release from preservatives in cosmetics. International journal of cosmetic science.).
     16
        https://www.ewg.org/research/exposing-cosmetics-cover-up#formaldehyde (Last Accessed October 21,
28   2020).

                                                      9
     CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 10 of 62 Page ID #:10




1     by the United States National Toxicology Program and the International Agency for

2     Research on Cancer. 17
3
             31.      In 2009, prior to the sale of the Products, “a review of the literature on
4
5     occupational exposures and formaldehyde shows a link between formaldehyde and
6
      leukemia.” 18
7
8            32.      In June 2011, the National Toxicology Program, an interagency

9     program of the Department of Health and Human Services, named formaldehyde as
10
      a known human carcinogen in its 12th Report on Carcinogens. 19
11
12           33.      With specific regard to FRPs, like DMDM hydantoin, “the
13
      formaldehyde released from FRPs has been linked to cancer, but there is little
14
15    evidence that FRPs directly cause cancer. However, a mixture of the FRP bromopol

16    and amines, which form nitrosamines, has been found to penetrate skin and cause
17
      cancer.” 20
18
19           34.      Further, a study in 2010 concluded that although “[i]t has been long
20
      accepted that formaldehyde-releaser sensitization is attributable to released
21
22
      17
         http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
23    October 21, 2020)(citing International Agency for Research on Cancer. “IARC classifies formaldehyde as
      carcinogenic to humans.” Press release. June 15, 2004. Accessed January 9, 2009.).
24    18
         http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
25    October 21, 2020)( Zhang et al 2009. Meta-analysis of formaldehyde and hematologic cancers in humans.
      Mutation Research 681: 150-168).
26    19
         National Toxicology Program (June 2011). Report on Carcinogens, Twelfth Edition. Department of
      Health and Human Services, Public Health Service, National Toxicology Program. (Last Accessed on
27    March 3, 2021 from: http://ntp.niehs.nih.gov/go/roc12.)
      20
         http://www.safecosmetics.org/get-the-facts/chemicals-of-concern/formaldehyde/ (Last Accessed
28    October 21, 2020)(citing to http://www.cosmeticsinfo.org/nitrosamines. Accessed September 23, 2015).

                                                       10
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 11 of 62 Page ID #:11




1     formaldehyde. However, clinical studies show the existence of patients allergic to

2     formaldehyde-releasers but not to formaldehyde itself.” 21 That same study found
3
      DMDM hydantoin to be “reactive per se.”
4
5            35.     Consequently, it is unsurprising that DMDM hydantoin is considered
6
      by the U.S. Food & Drug Administration as one of the top allergens “that cause the
7
8     most allergic reactions from the use of cosmetic products.” 22

9            36.     Specifically, DMDM hydantoin can “trigger the immune system to
10
      release chemical substances such as antibodies,” resulting in reactions such as
11
12    itchiness, red rashes on the skin, or more extreme reactions. 23
13
             37.     Further, as a person becomes more exposed to an irritant over time,
14
15    including DMDM hydantoin, the likelihood and severity of the reaction increase.

16    This is called irritant contact dermatitis (“ICD”), which “can occur in any person if
17
      the amount and duration of irritant exposure are sufficient to cause direct epidermal
18
19    keratinocyte damage.” 24
20
             38.     Likewise, the irritation of the scalp, including dermatitis, has been
21
22    linked to hair brittleness and hair loss. Specifically,

23
24
      21
25       Kireche M, Gimenez-Arnau E, Lepoittevin JP. Preservatives in cosmetics: reactivity of allergenic
      formaldehyde-releasers towards amino acids through breakdown products other than formaldehyde.
26    Contact Dermatitis. 2010 Oct;63(4):192-202. doi: 10.1111/j.1600-0536.2010.01770.x. Epub 2010 Aug
      20. PMID: 20731691.
27    22
         https://www.fda.gov/cosmetics-ingredients/allergens-cosmetics (Last Accessed October 21, 2020).
      23
         https://www.fda.gov/cosmetics-ingredients/allergens-cosmetics (Last Accessed October 21, 2020).
28    24
         https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2958195/

                                                       11
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 12 of 62 Page ID #:12




1            A number of observations have found that premature hair loss may be

2            caused by the poor scalp health associated with either dandruff and
3
             seborrheic dermatitis, or psoriasis, indicating that the effect on the
4
5            preemergent hair fiber may alter the anchoring force of the fiber with
6
             the follicle, as evidenced by an increased proportion both of catagen
7
8            and telogen, and of dysplastic anagen hairs (anagen hairs devoid of hair

9            root sheaths) in the trichogram (hair pluck). 25
10
             39.     In 2012, following formaldehyde being identified as a carcinogen by
11
12    the National Toxicology Program, Johnson & Johnson announced that it would
13
      “remove a host of potentially harmful chemicals, like formaldehyde, from its line of
14
15    consumer products by the end of 2015.” 26 [Emphasis Added].

16           40.     Like many other beauty manufacturers, Johnson & Johnson has been
17
      using DMDM hydantoin as a preservative in its products since before 2011; and like
18
19    many manufacturers moved away from toxic ingredients, including DMDM
20
      hydantoin, starting in 2012. However, Johnson & Johnson continues to use this
21
22    formaldehyde donor today in various OGX branded products.

23           41.     Notably, despite continuing to use FRPs in its some adult products,
24
25
26    25
         Trueb, Ralph M., Henry, Jim P., Davis, Mike G., and Schwartz, Jim R., Scalp Condition Impacts Hair
      Growth and Retention via Oxidative Stress, Int J Trichology. 2018 Nov-Dec; 10(6): 262–270,
27    doi: 10.4103/ijt.ijt_57_18.
      26
         https://www.nytimes.com/2012/08/16/business/johnson-johnson-to-remove-formaldehyde-from-
28    products.html

                                                        12
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 13 of 62 Page ID #:13




1     Johnson & Johnson proudly announced to the public that FRPs, like DMDM

2     hydantoin, were not used in baby care products. 27
3
             42.     As Johnson & Johnson is aware, there is a litany of alternative
4
5     preservatives that can be used in shampoos and cosmetics that do not release known
6
      human carcinogens and are non-synthetic, including:
7
8                     a. Glyoxylic acid (or derivatives thereof);

9                     b. Potassium sorbate and sorbic acid;
10
                      c. Citric acid and its salts;
11
12                    d. Rosemary oil extract;
13
                      e. Neem oil extract;
14
15                    f. Lavender oil;

16                    g. Grapefruit seed extract;
17
                      h. Vinegars; and
18
19                    i. Others.
20
             43.      In addition to these alternatives, Johnson & Johnson also could have
21
22    used lower levels of DMDM hydantoin; however, the risk of development and
23    exacerbation of sensitivity or allergic reaction would still exist through repeated and
24
      prolonged use.
25
26
27
      27
        https://www.businesstoday.in/current/corporate/our-baby-shampoo-does-not-contain-formaldehyde-
28    johnson--johnson/story/354855.html (Last Accessed February 26, 2021).

                                                      13
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 14 of 62 Page ID #:14




1           44.        Upon information and belief, Johnson & Johnson uses alternative

2     preservatives in other OGX products and, in fact, uses alternative preservatives in
3
      these exact OGX Products that are sold in other countries.
4
5           C.         Johnson & Johnson’s Misrepresentations Regarding the OGX
6                      Products.
7
            45.        Johnson & Johnson took over production and manufacturing of the
8
9     OGX Products in 2016. The Products were sold by Johnson & Johnson directly and
10
      through retail shops to consumers nationwide, including in California.
11
12          46.        The OGX Products state, on the front of the bottles’ labels, that the

13    Products are formulated with various oils, fruits, and botanicals that are intended to
14
      nourish and revive damage or dry hair, add softness and shine, and prevent frizzing
15
16    and tangling; and that the OGX Products “deeply nourish,” “gently cleanse,” and
17
      “repair hair.”
18
19          47.        Plaintiff and the Class did not and would not expect that application

20    of the Products would or could cause hair loss and scalp irritation upon proper
21
      application.
22
23          48.        Plaintiff and the Class reasonably expected a warning regarding any
24
      potential hazard to consumers, especially because the Food, Drug and Cosmetic Act
25
26    regulations provide that cosmetics that may be hazardous to consumers must bear

27
28

                                                 14
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 15 of 62 Page ID #:15




1     appropriate warnings. 28

2               49.      Johnson & Johnson continues to this day to advise consumers that
3
      these Products are safe to use as directed, without providing any disclosure
4
5     concerning the complaints of hair loss and with no warnings regarding the hair loss
6
      that may result from their continued use. Indeed, despite Johnson & Johnson’s
7
8     knowledge and awareness of hundreds if not thousands of online complaints of

9     significant hair loss and breakage caused by the Products, Johnson & Johnson
10
      continues to sell the Products without providing consumers with any revised
11
12    warnings or disclosures.
13
                50.      The Products are marketed and sold at retail stores such as CVS,
14
15    Target, Walgreens, Ulta, and Walmart, and through e-commerce websites such as

16    Amazon.com, CVS.com, Target.com, Walgreens.com, Ulta.com, and Walmart.com.
17
18              51.      Defendant manufactures, advertises, markets, distributes and sells

19    the Products in several sizes throughout the United States, including in California.
20
21              D.      Defendant’s False and Deceptive Advertising and Labeling of the

22                      Products.

23
                52.      In violation of 21 U.S.C. § 362(a) and 21 C.F.R. § 701.1(b), Defendant
24
25    has consistently, falsely and deceptively advertised and labeled the Products in an
26    effort to make consumers believe that the Products’ ingredients, including DMDM
27
28    28
           See http://www.fda.gov/Cosmetics/CosmeticLabelingLabelClaims.

                                                        15
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 16 of 62 Page ID #:16




1     hydantoin, are safe for use.

2           53.     Since launching the Products, Defendant has consistently conveyed its
3
      uniform, deceptive message to consumers throughout the United States, including
4
5     the state of California, that the Products formulated with formaldehyde donors,
6
      including DMDM hydantoin, are safe for use.
7
8           54.     These uniform deceptive claims have been made and repeated across

9     a variety of platforms, including Defendant’s Products’ labels, websites and online
10
      promotional materials, and at the point-of-purchase, where they cannot be missed by
11
12    consumers. In truth, Defendant’s claims that DMDM hydantoin is a safe ingredient
13
      are false, misleading, and deceptive because the Products’ ingredients, including
14
15    DMDM hydantoin, are not safe, and may cause serious scalp irritation and hair loss,

16    and do not safely smooth, nourish, cleanse, and/or repair hair.
17
            55.     Upon information and belief, Johnson & Johnson knowingly
18
19    permitted the manufacture and sale of the Products that were dangerous and unfit for
20
      use as a consumer hair product.
21
22          56.     Prior to placing the Products into the stream of commerce for sale to

23    Plaintiff and the putative Class, Defendant was or should have been aware that the
24
      Products contained one or more unsafe ingredients, including DMDM hydantoin,
25
26    that could cause significant hair loss and scalp irritation upon proper application and
27
      that any instructions and warnings provided with the Products to consumers were
28

                                                16
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 17 of 62 Page ID #:17




1     materially insufficient.

2           57.      Defendant knew, or but for its reckless indifference would have
3
      known, prior to Plaintiff and the putative Class’s purchases of the Products that it
4
5     would continue to receive complaints of irritation, allergic reaction, and/or hair loss
6
      attributed to the Products’ use.
7
8           58.      Defendant knew, or but for its reckless indifference would have

9     known, that: (a) the risk of scalp irritation and hair loss was substantial, if not a
10
      certain, (b) its customers were unaware of that substantial risk, and (c) those
11
12    customers had a reasonable expectation that Johnson & Johnson would not sell the
13
      Products under posing those dangers.
14
15          59.      Despite such knowledge, Defendant did not disclose to prospective

16    purchasers, that there was a substantial risk of scalp irritation and hair loss associated
17
      with use of the Products. Defendant instead continued to claim that the Products’
18
19    ingredients, including DMDM hydantoin, were safe.
20
            60.      However, despite the representation that the Products “gently”
21
22    cleanse, the Products contain one or more ingredients, including DMDM hydantoin,
23
      that is a known formaldehyde donor that can cause scalp irritation and hair loss.
24
25          61.      Defendant reinforces its material omissions with false and deceptive
26
      claims that the Products “nourish”, “smooth”, “revive”, “soften” and leave hair in
27
28    great condition through the websites of various authorized retailers and on its own

                                                 17
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 18 of 62 Page ID #:18




1     product websites.

2
            E.      The Impact of Defendant’s False, Misleading and Deceptive
3
                    Advertising.
4
5           62.     Defendant has and continues to intend for consumers to rely upon its
6
      material omissions and affirmative misrepresentations regarding the Products’
7
8     safety, including its deceptive representations on the Products’ labels; accordingly,
9     reasonable consumers, including Plaintiff and the Class, did, in fact, rely on
10
      Defendant’s material omission and affirmative misrepresentations. These
11
12    representations are often the only source of information consumers can reasonably
13
      make use of to make decisions concerning whether to buy and use such products.
14
15          63.     Consumers lack the ability to test or independently ascertain the
16    genuineness of product claims of normal everyday consumer products, especially at
17
      the point-of-sale. Reasonable customers must therefore rely on consumer product
18
19    companies, such as Defendant, to honestly represent their Products and the Products’
20
      attributes on the Products’ labels.
21
22          64.     At all relevant times, Defendant directed the above-referenced
23    Products’ labels, statements, claims and innuendo – including that the Products are
24
      gently and smooth, and clean, nourish, strengthen, revive, and repair the hair with
25
26    safe ingredients – to consumers in general, and Plaintiff and all Class Members in
27
      particular, as evidenced by their eventual purchases of the Products.
28

                                               18
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 19 of 62 Page ID #:19




1            65.     Plaintiff and Class Members reasonably relied on Defendant’s Product

2     labels, statements, advertisements, claims and innuendo in deciding to purchase the
3
      Products and were thereby deceived.
4
5            66.     As a result of Defendant’s deceptive labeling and/or marketing
6
      campaign, Defendant caused Plaintiff and putative Class Members to purchase the
7
8     Products, which contained one or more unsafe ingredients, including DMDM

9     hydantoin, and do not safely nourish, cleanse, and/or repair hair. Plaintiff and
10
      putative Class Members have been harmed, as they would not have purchased the
11
12    Products had they known the Products were not safe and would or could cause scalp
13
      irritation and hair loss.
14
15           67.     As a result of Defendant’s misconduct, Defendant was able to sell the

16    Products to thousands or more consumers throughout the United States— including
17
      Plaintiff and putative Class Members—and realized sizeable profits.
18
19           68.     Plaintiff and putative Class Members were harmed and suffered actual
20
      damages in that Plaintiff and putative Class Members did not receive the benefit of
21
22    their bargain as purchasers of the Products, which were represented as safe and

23    effective hair products. To this end, Plaintiff and putative Class Members paid for
24
      Products that were unsafe, could cause scalp irritation and hair loss, and do not safely
25
26    nourish, cleanse, and/or repair hair.
27
             69.     Defendant developed and knowingly employed a labeling, advertising
28

                                                19
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 20 of 62 Page ID #:20




1     and/or marketing strategy designed to deceive consumers into believing that the

2     Products contain safe ingredients and can safely smooth, nourish, cleanse, revive,
3
      and/or repair hair.
4
5           70.     The purpose of Defendant’s scheme was to stimulate sales, engender
6
      public trust, and enhance Defendant’s profits.
7
8           71.     As the manufacturers, marketers, advertisers, distributors and/or

9     sellers of the OGX Products, Defendant possess specialized knowledge regarding
10
      the Products and the content of the ingredients contained therein. Defendant has
11
12    superior knowledge about which ingredients were or were not contained in the OGX
13
      Products and at what levels, and the safety risks to consumers associated with the
14
15    Products and/or its ingredients.

16          72.     Defendant knew or should have known, but failed to disclose, that the
17
      Products contain one or more unsafe ingredients, including DMDM hydantoin, and
18
19    do not safely smooth, nourish, cleanse, revive, and/or repair hair, as labeled and/or
20
      marketed by Defendant.
21
22          73.     Plaintiff and putative Class Members, as reasonable consumers, were

23    misled by Defendant’s labeling, representations and marketing of the Products.
24
            74.     The unsafe ingredient(s) and the inability of the Products to safely
25
26    nourish, cleanse, revive, and/or repair hair, leave consumers, such as Plaintiff and
27
      the putative Class Members, with no reason to purchase these Products at all, since
28

                                               20
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 21 of 62 Page ID #:21




1     other proven and safer comparably priced products exist. The Products purchased

2     by Plaintiff and Class Members were thus worthless, without the ability for safe
3
      consumer use. Had they been informed of the dangerous and unsafe nature of the
4
5     Products, Plaintiff and Class Members would not have paid monies to purchase the
6
      Products at any price.
7
8           75.     The Products are defined as “cosmetics” under 21 U.S.C.S. § 321(i) of

9     the Federal Food Drug & Cosmetic Act (“FDCA”).
10
            76.     Defendant’s deceptive statements violate 21 U.S.C.S. § 362(a), which
11
12    deems a cosmetic product misbranded when the label contains a statement that is
13
      “false or misleading in any particular.”
14
15          77.     Defendant’s conduct is also deceptive, unfair, and unlawful in that it

16    violates the prohibition against the sale of adulterated and misbranded products
17
      under California’s Sherman Laws, which adopt the federal labeling regulations as
18
19    the food labeling requirements of the state. Cal. Health & Safety Code § 110100.
20
            78.     The FDA promulgated regulations for compliance with the FDCA at
21
22    21 C.F.R. §§ 701 et seq. (for cosmetics).

23          79.     The introduction of misbranded cosmetics into interstate commerce is
24
      prohibited under the FDCA and all parallel state statutes cited in this Complaint.
25
26          80.     Plaintiff and putative Class Members would not have purchased the
27
      Products had they known the Products contained one or more unsafe ingredients and
28

                                                  21
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 22 of 62 Page ID #:22




1     are incapable of safely smoothing, nourishing, cleansing, and/or repairing hair.

2
                                     PLAINTIFF’S FACTS
3
4           81.     Plaintiff, Daniel Moreno, purchased several Products during the class
5
      period in Los Angeles County, California. On September 16, 2020, Plaintiff
6
7     purchased one bottle of OGX Biotin & Collagen Extra Strength Shampoo (13 fl. oz.)
8     for $8.49, and one bottle of OGX Biotin & Collagen Extra Strength Conditioner (13
9
      fl. oz.) for $8.49, from the Target store located at 2700 W 120th St, Hawthorne, CA
10
11    90250. In or around November and December 2020, Plaintiff purchased one bottle
12
      of OGX Youth Enhancing + Sake Essence Shampoo (13 fl. oz), one bottle of OGX
13
14    Youth Enhancing + Sake Essence Conditioner (13 fl. oz), and one bottle of OGX
15    Thick and Full + Biotin & Collagen Shampoo (13 fl. oz) from the Target store
16
      located at 2700 W 120th St, Hawthorne, CA 90250.
17
18          82.     Before purchasing the Products, Plaintiff reviewed some basic
19
      information about the Products on the Products’ labels and purchased them for
20
21    personal and/or household use, and not resale. At the time of purchasing his
22    Products, Plaintiff understood the Product’s label and accompanying disclosures to
23
      convey that the Products were safe and healthy to use as hair products. Plaintiff relied
24
25    on these representations, and Defendant’s nondisclosure regarding the unsafe and/or
26
      dangerous nature of the Products, in deciding to purchase Defendant’s Products.
27
28    Accordingly, these representations and nondisclosures were part of the basis of the

                                                22
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 23 of 62 Page ID #:23




1     bargain; Plaintiff would not have purchased the Products had he known of

2     Defendant’s nondisclosures or that Defendant’s representations were not true.
3
      Plaintiff, therefore, did not receive the benefit of his bargain because Defendant’s
4
5     Products are not safe and healthy to use as hair products.
6
            83.     Plaintiff purchased Products for safe and healthy hair maintenance.
7
8           84.     Before using the Products, Plaintiff followed the instructions for

9     application on the Products’ labels, as directed by Defendant.
10
            85.     Shortly following his use of the OGX Youth Enhancing + Sake
11
12    Essence Products, Plaintiff began to experience minor hair loss. This continued with
13
      Plaintiff’s purchase and use of the OGX Thick and Full + Biotin & Collagen
14
15    Products.

16          86.     Following Plaintiff’s ceasing to use the Products, his experience of hair
17
      loss ended.
18
19          87.     Plaintiff reasonably expected that the Products he purchased did not
20
      contain dangerous or unsafe ingredients which could cause scalp irritation or hair
21
22    loss. Further, Plaintiff reasonably expected that if Defendant, the company primarily

23    responsible for developing, manufacturing, marketing and distributing the OGX
24
      Products, knew that the Products contained dangerous or unsafe ingredients which
25
26    could cause hair loss, Defendant would have disclosed these facts to consumers as
27
      soon as it determined there was a widespread problem, rather than attempting to
28

                                                23
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 24 of 62 Page ID #:24




1     conceal the problem.

2           88.      As a result of Defendant’s concealment, misrepresentations and
3
      omissions, Plaintiff purchased the Products. Had Plaintiff known the true nature of
4
5     the Products, he would not have purchased any of them.
6
                            COMMON FACTUAL ALLEGATIONS
7
8           89.      Johnson & Johnson is the company primarily responsible for
9
      developing, manufacturing, marketing and distributing OGX Products. OGX is a
10
11    brand with several lines of hair and body products.

12
            90.      Although OGX branded Shampoo and Conditioner Products differ
13
14    slightly in their formulas and ingredient makeups, the Products’ all contain an

15    ingredient, or combination of ingredients, that may cause consumers to experience
16
      hair loss and/or scalp irritation, along with other negative implications. In particular,
17
18    DMDM hydantoin, a harmful formaldehyde donor, is found, inter alia, in the
19
      following Products as stated on the Products’ back labels:
20
21                • Below is the ingredient list located on the back label of the OGX
22                   Biotin + Collagen Shampoo:
23
24
25
26
27
28

                                                 24
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 25 of 62 Page ID #:25




1
2
3
4
5
6
7
              • Below is the ingredient list located on the back label of the OGX
8
                 Biotin + Collagen Conditioner:
9
10
11
12
13
14
15
16
17
              • Below is the ingredient list located on the back label of the OGX
18              Renewing Argan Oil of Morocco Shampoo:
19
20
21
22
23
24
25
26
27            • Below is the ingredient list located on the back label of the OGX
28              Renewing Argan Oil of Morocco Conditioner:

                                            25
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 26 of 62 Page ID #:26




1
2
3
4
5
6
7
8
9
10
              • Below is the ingredient list located on the back label of the OGX
11
                Anti-Breakage and Keratin Oil Shampoo:
12
13
14
15
16
17
18
19            • Below is the ingredient list located on the back label of the OGX
20              Anti-Breakage and Keratin Oil Conditioner:

21
22
23
24
25
26
27            • Below is the ingredient list located on the back label of the OGX
28              Detox + Pomegranate & Ginger Shampoo:

                                            26
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 27 of 62 Page ID #:27




1
2
3
4
5
6
7
8
              • Below is the ingredient list located on the back label of the OGX
9               Detox + Pomegranate & Ginger Conditioner:
10
11
12
13
14
15
16
              • Below is the ingredient list located on the back label of the OGX
17              Marula Oil Conditioner:
18
19
20
21
22
23
24
25
26
              • Below is the ingredient list located on the back label of the OGX
27              Nicole Guerriero Midnight Kisses Shampoo:
28

                                            27
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 28 of 62 Page ID #:28




1
2
3
4
5
6
7
8
              • Below is the ingredient list located on the back label of the OGX
9               Nicole Guerriero Midnight Kisses Conditioner:
10
11
12
13
14
15
16
17
              • Below is the ingredient list located on the back label of the OGX
18              Nicole Guerriero Mistletoe Wishes Shampoo:
19
20
21
22
23
24
25
26
27            • Below is the ingredient list located on the back label of the OGX
                Nicole Guerriero Mistletoe Wishes Conditioner:
28

                                           28
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 29 of 62 Page ID #:29




1
2
3
4
5
6
7
8
              • Below is the ingredient list located on the back label of the OGX
9               Nicole Guerriero Ice Berry Queen Shampoo:
10
11
12
13
14
15
16
17
18
19            • Below is the ingredient list located on the back label of the OGX
                Nicole Guerriero Ice Berry Queen Conditioner:
20
21
22
23
24
25
26
27
28

                                            29
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 30 of 62 Page ID #:30




1             • Below is the ingredient list located on the back label of the OGX Extra
                Strength Hydrate & Repair and Argan Oil of Morocco Shampoo:
2
3
4
5
6
7
8
9
10
11            • Below is the ingredient list located on the back label of the OGX Extra
                Strength Hydrate & Repair and Argan Oil of Morocco Conditioner:
12
13
14
15
16
17
18
19
20            • Below is the ingredient list located on the back label of the OGX
                Ever Straightening and Brazilian Keratin Therapy Shampoo:
21
22
23
24
25
26
27
28

                                             30
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 31 of 62 Page ID #:31




1             • Below is the ingredient list located on the back label of the OGX Ever
                Straightening and Brazilian Keratin Therapy Conditioner:
2
3
4
5
6
7
8
9
10            • Below is the ingredient list located on the back label of the OGX
11              Kandee Johnson Candy Gumdrop Shampoo:
12
13
14
15
16
17
18
19
20
21            • Below is the ingredient list located on the back label of the OGX
                Kandee Johnson Candy Gumdrop Conditioner:
22
23
24
25
26
27
28

                                            31
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 32 of 62 Page ID #:32




1
2
3
4
5
6
7
8
9             • Below is the ingredient list located on the back label of the OGX
                Kandee Johnson Frosted Sugar Cookie Shampoo:
10
11
12
13
14
15
16
17
18
              • Below is the ingredient list located on the back label of the OGX
19              Kandee Johnson Frosted Sugar Cookie Conditioner:
20
21
22
23
24
25
26
27            • Below is the ingredient list located on the back label of the OGX
28              Kandee Johnson Sparkling Cider Shampoo:

                                            32
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 33 of 62 Page ID #:33




1
2
3
4
5
6
7
8
9             • Below is the ingredient list located on the back label of the OGX
                Kandee Johnson Sparkling Cider Conditioner:
10
11
12
13
14
15
16
17
18
              • Below is the ingredient list located on the back label of the OGX
19              Quenching + Coconut Curls Shampoo:
20
21
22
23
24
25
26
27            • Below is the ingredient list located on the back label of the OGX
                Quenching + Coconut Curls Conditioner:
28

                                            33
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 34 of 62 Page ID #:34




1
2
3
4
5
6
7
8
                 • Below is the ingredient list located on the back label of the OGX
9                  Hydrate + Defrizz and Kukui Oil Conditioner:
10
11
12
13
14
15
16
17               • Below is the ingredient list located on the back label of the OGX
                   Youth Enhancing + Sake Essence Conditioner:
18
19
20
21
22
23
24
25
26
27         91.      For approximately a decade, Defendant has known that DMDM
28

                                               34
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 35 of 62 Page ID #:35




1     hydantoin can cause or contribute to hair loss and scalp irritation when used as a

2     preservative in hair products, including shampoo and conditioner products. For this
3
      reason, in August 2012, Defendant announced plans to remove DMDM hydantoin,
4
5     and other similar ingredients, from all consumer products by the end of 2015.29
6
            92.     In light of their knowledge of the harm which DMDM hydantoin can
7
8     cause, Defendant, upon information and belief, did in fact remove DMDM hydantoin

9     as an ingredient from existing consumer products at that time. However, when
10
      Johnson & Johnson acquired Vogue International, including their line of OGX
11
12    products, Defendant failed to change the ingredient profile of the products that did
13
      not maintain the same standards for consumer safety. Thus, since 2016, Johnson &
14
15    Johnson has continued to market, sell and profit off of the Products that contain

16    ingredients knew could harm consumers, including DMDM hydantoin.
17
            93.     Johnson & Johnson’s own website says the following about
18
19    preservatives used in consumer products:
20
            Many preservatives do not meet our safety and care standards.
21
22          Examples of preservatives that we will not use in any skin care product

23          include bromochlorophen, formaldehyde, paraformaldehyde, formic
24
            acid, bronopol, dichlorobenzyl alcohol, triclocarban, p-chloro-m-
25
26
27    29
        See NY Times Article, “Johnson & Johnson to Remove Formaldehyde From Products”, dated
      August 15, 2012 found at https://www.nytimes.com/2012/08/16/business/johnson-johnson-to-
28    remove-formaldehyde-from-products.html (last accessed on March 4, 2021).

                                                 35
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 36 of 62 Page ID #:36




1               cresol, triclosan, methenamine, ketoconazole, silver citrate, thimerosal,

2               chloroacetamide,            5-bromo-5-nitro-1,3-dioxane,               butylparaben,
3
                isobutylparaben, and benzylparaben. In addition, examples of
4
5               preservatives that don’t meet our standards for baby products also
6
                include methylparaben, ethylparaben, propylparaben, iodopropynyl
7
8               butylcarbamate, quaternium-15, DMDM hydantoin, imidazolidinyl

9               urea, and diazolidinyl urea.
10
11              (Emphasis added.) 30
12
13              94.       Despite having public knowledge since at least 2012 that DMDM
14    hydantoin, as a formaldehyde donor, can cause or contribute to hair loss and scalp
15
      irritation, Defendant has inexplicably continued to include this ingredient as a
16
17    preservative in some of its OGX products while simultaneously (1) not using
18
      DMDM hydantoin as a preservative in many of its other OGX products, (2) not using
19
20    DMDM hydantoin in other Johnson & Johnson brands of shampoo and conditioner,
21    and (3) not using DMDM hydantoin in otherwise identical OGX products sold in
22
      other countries.
23
24              95.       Upon information and belief, despite Johnson & Johnson’s past
25
      acknowledgment that use of DMDM hydantoin was not appropriate for consumers,
26
27
28    30
           https://safetyandcarecommitment.com/ingredients/preservatives, last accessed Mar. 4, 2021

                                                           36
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 37 of 62 Page ID #:37




1     including babies, it has not made any attempt to reformulate the OGX Products

2     containing DMDM hydantoin in the United States since acquiring the brand in 2016.
3
      Defendant has, by contrast, reformulated the OGX Products in other countries.
4
5           96.     Although Defendant was, or should have been, aware of the high
6
      potential for toxicity or allergic reaction caused by one or more of the ingredients in
7
8     the OGX Products, including, but not limited to, DMDM hydantoin, it has and

9     continues to fail to warn consumers about possible reactions and harmful effects on
10
      any of the OGX Products’ labeling, including hair loss and scalp irritation.
11
12          97.     The package labeling on the Products and Defendant’s websites and
13
      other marketing materials have not in the past or present warned Plaintiff and
14
15    members of the Class that they are at risk of significant hair loss and/or scalp

16    irritation upon proper application of the Products. Plaintiff and Class Members are
17
      typical U.S. consumers, who were not familiar and do not possess the knowledge or
18
19    expertise to understand the nature and effects of DMDM hydantoin and other
20
      shampoo and conditioner ingredients. Accordingly, Defendant has and continues to
21
22    mislead and deceive the public with its failure to warn and material omissions,

23    placing its customers in harm’s way, all for the sake of increased profits.
24
            98.     Consumers reasonably expect that their hair care products, including
25
26    shampoos and conditioners, will not cause material hair loss and/or scalp irritation
27
      because of defective design, formulae, ingredients, or manufacturing, or because of
28

                                                37
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 38 of 62 Page ID #:38




1     inadequate research of due diligence on the part of the manufacturer. Specifically in

2     regards to the Products, consumers, including Plaintiff and members of the Class,
3
      had no expectation at the time of purchase that the OGX Products would or could
4
5     cause scalp irritation and/or cause their hair to fall out.
6
            99.      Consumers, including Plaintiff and members of the Class, also
7
8     reasonably expect that if Johnson & Johnson, the company primarily responsible for

9     developing, manufacturing, marketing and distributing the OGX Products, knew that
10
      the OGX Products would or could cause irritation and/or hair loss (whether by
11
12    proper application or by misapplication), it would disclose these material facts to
13
      consumers as soon as it determined there was a widespread problem, rather than
14
15    attempting to conceal the problem. By downplaying, concealing and misrepresenting

16    the Products and the safety and risks of their use, Defendant omitted material facts
17
      necessary for a consumer to make a reasonable purchasing decision under the
18
19    circumstances. . Defendant continued to create and perpetuate a false public
20
      perception that there was little or no risk of harm from the use of its OGX Products,
21
22    even knowing of the Products’ inclusion of DMDM hydantoin and dangers to users

23    hair and scalps, and despite previously stating their commitment to removing such
24
      unsafe or harmful ingredients from their products.
25
26          100.     Moreover, Defendant received complaints of Class Members who
27
      have lost their hair or endured scalp irritation as a result of the Products’ typical use
28

                                                  38
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 39 of 62 Page ID #:39




1     and application. Despite this knowledge, Defendant attempted to conceal and

2     downplay these consumer complaints and the Products’ negative effects at the
3
      expense of Plaintiff and members of the Class.
4
5           101.    Defendant manufactures, advertises, markets, distributes, and sells the
6
      OGX Products throughout the United States, and in California. As alleged with
7
8     specificity herein, Defendant did so through an extensive, uniform, nationwide

9     advertising and marketing campaign, specifically marketing the Products as
10
      shampoos and conditioners that make hair “fuller, smoother, straighter, curlier, or
11
12    bouncier and smell irresistible.”
13
            102.    Defendant labeled, advertised, promoted and sold the OGX Products
14
15    targeting men and women who wanted to safely nourish, cleanse, and repair hair in

16    order to obtain smooth, shiny, and healthy hair. Through an extensive marketing
17
      campaign and via its OGX website and packaging, Defendant made a number of
18
19    affirmative misrepresentations, including that the Products were formulated to safely
20
      nourish, cleanse, revive, and repair hair in order to obtain the desired results.
21
22          103.    In fact, Defendant knew but failed to disclose to Plaintiff and the

23    putative Class the danger of hair loss and/or scalp irritation caused by one or more
24
      ingredients in the Products, including the formaldehyde donor ingredient DMDM
25
26    hydantoin.
27
            104.    Defendant failed to properly warn consumers on their packaging or
28

                                                 39
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 40 of 62 Page ID #:40




1     elsewhere of the risks and dangers attendant to the use of such a strong preservative

2     and human toxicants on their hair and scalp – even well after Defendant knew or
3
      should have known of its hazards. Defendant further continued to conceal the
4
5     dangers of the Products by failing to recall the Products and by failing to reformulate
6
      the Products like Defendant has in other countries.
7
8           105.    As a result of Defendant’s omissions and misrepresentations, Plaintiff

9     and putative Class Members have suffered injury in fact, including economic
10
      damages.
11
12          106.    Plaintiff brings this suit to halt the unlawful sales and marketing of the
13
      Products by Defendant and to recover economic damages he and the Class sustained
14
15    as a result. Given the massive quantities of the Products sold all over the country,

16    this class action is the proper vehicle for addressing Defendant’s misconduct and for
17
      attaining needed class-wide relief for those affected.
18
19                          ESTOPPEL FROM PLEADING AND
20            TOLLING OF APPLICABLE STATUTES OF LIMITATIONS
21
22          107.    Plaintiff and members of the putative Classes make the claims herein
23    within the applicable statutes of limitation for the claims presented here. Defendant
24
      had knowledge and information detailing the Products’ propensity to cause or
25
26    contribute to hair loss and/or scalp irritation but failed to disclose this information
27
      to consumers. Plaintiff and members of the putative Classes, as reasonable
28

                                                40
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 41 of 62 Page ID #:41




1     consumers acting reasonably under the circumstances, could not reasonably have

2     known that the Products would cause or contribute to hair loss and scalp irritation.
3
      Rather, consumers relied upon Defendant’s misrepresentations and omissions,
4
5     including the statements on the Products’ labeling as set forth above.
6
            108.    Once Plaintiff incurred damages, he promptly acted to preserve his
7
8     rights, filing this action. Defendant is therefore estopped from asserting any statute

9     of limitation defense that might otherwise be applicable to the Plaintiff’s and Class
10
      claims asserted herein.
11
12                              CLASS ACTION ALLEGATIONS
13
14          109. Plaintiff brings this action on behalf of himself and the following
15
      Classes pursuant to Federal Rule of Civil Procedure 23(a), (b)(2) and/or (b)(3).
16
17    Specifically, the Classes are defined as:
18
                    National Class: All persons in the United States who
19
                    purchased the Products.
20
21
            In the alternative, Plaintiff brings this action on behalf of the following State
22
      Sub-Class:
23                  California Sub-Class: All persons in the State of
24                  California who purchased the Products.
25
26          110.    Excluded from the Classes are (a) any person who purchased the
27
      Products for resale and not for personal or household use, (b) any person who signed
28

                                                  41
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 42 of 62 Page ID #:42




1     a release of any Defendant in exchange for consideration, (c) any officers, directors

2     or employees, or immediate family members of the officers, directors or employees,
3
      of any Defendant or any entity in which a Defendant has a controlling interest, (d)
4
5     any legal counsel or employee of legal counsel for any Defendant, and (e) the
6
      presiding Judge in this lawsuit, as well as the Judge’s staff and their immediate
7
8     family members.

9           111.   Plaintiff reserves the right to amend the definition of the Classes if
10
      discovery or further investigation reveals that the Classes should be expanded or
11
12    otherwise modified.
13
            112.   Numerosity – Federal Rule of Civil Procedure 23(a)(1). Class
14
15    Members are so numerous and geographically dispersed that joinder of all Class

16    Members is impracticable. While the exact number of Class Members remains
17
      unknown at this time, upon information and belief, there are thousands, if not
18
19    hundreds of thousands, of putative Class Members. Moreover, the number of
20
      members of the Classes may be ascertained from Defendant’s books and records.
21
22    Class Members may be notified of the pendency of this action by mail and/or

23    electronic mail, which can be supplemented if deemed necessary or appropriate by
24
      the Court with published notice.
25
26          113.   Predominance of Common Questions of Law and Fact – Federal
27
      Rule of Civil Procedure 23(a)(2) and 23(b)(3). Common questions of law and fact
28

                                               42
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 43 of 62 Page ID #:43




1     exist as to all Class Members and predominate over any questions affecting only

2     individual Class Members. These common legal and factual questions include, but
3
      are limited to, the following:
4
5                   a. Whether the Products contain the defect alleged herein;
6
                    b. Whether Defendant failed to appropriately warn Class Members of
7
8                      the damage that could result from use of the Products;

9                   c. Whether Defendant had actual or imputed knowledge of the defect
10
                       but did not disclose it to Plaintiff and the Classes;
11
12                  d. Whether Defendant promoted the Products with false and
13
                       misleading statements of fact and material omissions;
14
15                  e. Whether Defendant’s marketing, advertising, packaging, labeling,

16                     and/or other promotional materials for the Products are deceptive,
17
                       unfair or misleading;
18
19                  f. Whether Defendant’s actions and omissions violate California law;
20
                    g. Whether Defendant’s conduct violates public policy;
21
22                  h. Whether Defendant’s acts, omissions or misrepresentations of
23                     material facts constitute fraud;
24
                    i. Whether Plaintiff and putative members of the Classes have
25
26                     suffered an ascertainable loss of monies or property or other value
27
                       as a result of Defendant’s acts, omissions or misrepresentations of
28

                                                43
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 44 of 62 Page ID #:44




1                      material facts;

2                   j. Whether Defendant was unjustly enriched at the expense of
3
                       Plaintiff and members of the putative Classes in connection with
4
5                      the Products;
6
                    k. Whether Plaintiff and members of the putative Classes are entitled
7
8                      to monetary damages and, if so, the nature of such relief; and

9                   l. Whether Plaintiff and members of the putative Classes are entitled
10
                       to equitable, declaratory or injunctive relief and, if so, the nature of
11
12                     such relief.
13
            114.    Pursuant to Rule 23(b)(2), Defendant has acted or refused to act on
14
15    grounds generally applicable to the putative Classes, thereby making final injunctive

16    or corresponding declaratory relief appropriate with respect to the putative Classes
17
      as a whole. In particular, Defendant has manufactured, marketed, advertised,
18
19    distributed and sold Products that are deceptively misrepresented as being able to
20
      safely smooth, nourish, cleanse, and/or repair hair.
21
22          115.    Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s

23    claims are typical of those of the absent Class Members in that Plaintiff and the Class
24
      Members each purchased and used the Products and each sustained damages arising
25
26    from Defendant’s wrongful conduct, as alleged more fully herein. Plaintiff shares
27
      the aforementioned facts and legal claims or questions with putative members of the
28

                                                44
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 45 of 62 Page ID #:45




1     Classes, and Plaintiff and all members of the putative Classes have been similarly

2     affected by Defendant’s common course of conduct alleged herein. Plaintiff and all
3
      members of the putative Classes sustained monetary and economic injuries
4
5     including, but not limited to, ascertainable loss arising out of Defendant’s deceptive
6
      misrepresentations regarding the ability of the Products to safely smooth, nourish,
7
8     cleanse, and/or repair hair, as alleged herein.

9           116.    Adequacy – Federal Rule of Civil Procedure 23(a)(4). Plaintiff will
10
      fairly and adequately represent and protect the interests of the members of the
11
12    putative Classes. Plaintiff has retained counsel with substantial experience in
13
      handling complex class action litigation, including complex questions that arise in
14
15    this type of consumer protection litigation. Further, Plaintiff and his counsel are

16    committed to the vigorous prosecution of this action. Plaintiff does not have any
17
      conflicts of interest or interests adverse to those of putative Classes.
18
19          117.    Insufficiency of Separate Actions– Federal Rule of Civil
20
      Procedure 23(b)(1). Absent a class action, Plaintiff and members of the Classes will
21
22    continue to suffer the harm described herein, for which they would have no remedy.

23    Even if separate actions could be brought by individual consumers, the resulting
24
      multiplicity of lawsuits would cause undue burden and expense for both the Court
25
26    and the litigants, as well as create a risk of inconsistent rulings and adjudications that
27
      might be dispositive of the interests of similarly situated consumers, substantially
28

                                                 45
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 46 of 62 Page ID #:46




1     impeding their ability to protect their interests, while establishing incompatible

2     standards of conduct for Defendant. Accordingly, the proposed Classes satisfy the
3
      requirements of Fed. R. Civ. P. 23(b)(1).
4
5           118.    Declaratory and Injunctive Relief – Federal Rule of Civil
6
      Procedure 23(b)(2). Defendant has acted or refused to act on grounds generally
7
8     applicable to Plaintiff and all Members of the Classes, thereby making appropriate

9     final injunctive relief and declaratory relief, as described below, with respect to the
10
      members of the Classes as a whole.
11
12          119.    Superiority – Federal Rule of Civil Procedure 23(b)(3). A class
13
      action is superior to any other available methods for the fair and efficient
14
15    adjudication of the present controversy for at least the following reasons:

16                  a. The damages suffered by each of the individual members of the
17
                       putative Classes do not justify the burden and expense of individual
18
19                     prosecution of the complex and extensive litigation necessitated by
20
                       Defendant’s conduct;
21
22                  b. Even if individual members of the Classes had the resources to

23                     pursue individual litigation, it would be unduly burdensome to the
24
                       courts in which the individual litigation would proceed;
25
26                  c. The claims presented in this case predominate over any questions
27
                       of law or fact affecting individual members of the Classes;
28

                                                46
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 47 of 62 Page ID #:47




1                 d. Individual joinder of all members of the Classes is impracticable;

2                 e. Absent a Class, Plaintiff and members of the putative Classes will
3
                     continue to suffer harm as a result of Defendant’s unlawful
4
5                    conduct; and
6
                  f. This action presents no difficulty that would impede its
7
8                    management by the Court as a class action, which is the best

9                    available means by which Plaintiff and members of the putative
10
                     Classes can seek redress for the harm caused by Defendant.
11
12          120. In the alternative, the Classes may be certified for the following
13
      reasons:
14
15                a. The prosecution of separate actions by individual members of the

16                   Classes would create a risk of inconsistent or varying adjudication
17
                     with respect to individual members of the Classes, which would
18
19                   establish incompatible standards of conduct for Defendant;
20
                  b. Adjudications of claims of the individual members of the Classes
21
22                   against Defendant would, as a practical matter, be dispositive of

23                   the interests of other members of the putative Classes who are not
24
                     parties to the adjudication and may substantially impair or impede
25
26                   the ability of other putative Class Members to protect their
27
                     interests; and
28

                                            47
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 48 of 62 Page ID #:48




1                   c. Defendant has acted or refused to act on grounds generally

2                       applicable to the members of the putative Classes, thereby making
3
                        appropriate final and injunctive relief with respect to the putative
4
5                       Classes as a whole.
6
                                    CLAIMS FOR RELIEF
7
                                              COUNT I
8
                      Violation of California’s Unfair Competition Law
9
                       Cal. Bus. & Prof. Code § 17200 et seq. (“UCL”)
10
                           (On Behalf of the California Sub-Class)
11
12          121.    Plaintiff re-alleges and incorporates by reference the allegations
13
      contained in the proceeding paragraphs, as though set forth fully herein.
14
15          122.    The UCL prohibits any “unlawful, unfair or fraudulent business act or
16
      practice.” Cal. Bus. & Prof. Code § 17200.
17
18          123.    The acts, omissions, misrepresentations, practices, and non-

19    disclosures of Defendant as alleged herein constitute business acts and practices.
20
            124.    Unlawful: The acts alleged herein are “unlawful” under the UCL in
21
22    that they violate at least the following laws:
23
                    a. The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
24
25                     seq.;

26                  b. The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et
27
                       seq.;
28

                                                48
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 49 of 62 Page ID #:49




1                   c. The Federal Food, Drug, and Cosmetic Act, 21 U.S.C. §§ 301 et

2                      seq.; and
3
                    d. The California Sherman Food, Drug, and Cosmetic Law, Cal.
4
5                      Health & Safety Code §§ 110100 et seq.
6
            125.    Unfair: Defendant’s conduct with respect to the labeling, advertising,
7
8     and sale of the Products was “unfair” because Defendant’s conduct was immoral,

9     unethical, unscrupulous, or substantially injurious to consumers and the utility of its
10
      conduct, if any, does not outweigh the gravity of the harm to their victims.
11
12          126.    Defendant’s conduct with respect to the labeling, advertising, and sale
13
      of the Products was and is also unfair because it violates public policy as declared
14
15    by specific constitutional, statutory or regulatory provisions, including but not

16    limited to the applicable sections of: the Consumers Legal Remedies Act, the False
17
      Advertising Law, the Federal Food, Drug, and Cosmetic Act, and the California
18
19    Sherman Food, Drug, and Cosmetic Law.
20
            127.    Defendant’s conduct with respect to the labeling, advertising, and sale
21
22    of the Products was and is unfair because the consumer injury was substantial, not

23    outweighed by benefits to consumers or competition, and not one consumer
24
      themselves could reasonably have avoided.
25
26          128.    Fraudulent: A statement or practice is “fraudulent” under the UCL if it
27
      is likely to mislead or deceive the public, applying an objective reasonable consumer
28

                                                49
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 50 of 62 Page ID #:50




1     test.

2             129.   As set forth herein, Defendant’s representations on the Products’
3
      labeling that the Products are safe and can safely smooth, nourish, cleanse, and/or
4
5     repair hair are likely to mislead reasonable consumers to believe the Products are
6
      safe and effective for purchase to use on their hair.
7
8             130.   Defendant profited from its sale of the falsely, deceptively, and

9     unlawfully advertised Products to unwary consumers.
10
              131.   Plaintiff and Class Members are likely to continue to be damaged by
11
12    Defendant’s deceptive trade practices, because Defendant continues to disseminate
13
      misleading information on the Products’ packaging, and Plaintiff and Class
14
15    Members may continue to purchase shampoos and conditioners from amongst the

16    Products. Thus, injunctive relief enjoining Defendant’s deceptive practices is proper.
17
              132.   Defendant’s conduct caused and continues to cause substantial injury
18
19    to Plaintiff and the other Class Members. Plaintiff has suffered injury in fact as a
20
      result of Defendant’s unlawful conduct.
21
22            133.   In accordance with Bus. & Prof. Code § 17203, Plaintiff seeks an order

23    enjoining Defendant from continuing to conduct business through unlawful, unfair,
24
      and/or fraudulent acts and practices, and to commence a corrective advertising
25
26    campaign.
27
              134.   Plaintiff and the Class also seek an order for and restitution of all
28

                                                50
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 51 of 62 Page ID #:51




1     monies from the sale of the Products, which were unjustly acquired through acts of

2     unlawful competition.
3
4                                           COUNT II

5                      Violation of California’s False Advertising Law
                           Cal. Bus. & Prof. Code § 17500 (“FAL”)
6
                            (On Behalf of the California Sub-Class)
7
8
            135.    Plaintiff repeats and realleges the allegations in the proceeding
9
10    paragraphs as if fully set forth herein.

11          136.    The FAL provides that “[i]t is unlawful for any person, firm,
12
      corporation or association, or any employee thereof with intent directly or indirectly
13
14    to dispose of real or personal property or to perform services” to disseminate any
15
      statement “which is untrue or misleading, and which is known, or which by the
16
17    exercise of reasonable care should be known, to be untrue or misleading.” Cal. Bus.

18    & Prof. Code § 17500.
19
            137.    It is also unlawful under the FAL to disseminate statements concerning
20
21    property or services that are “untrue or misleading, and which is known, or which
22
      by the exercise of reasonable care should be known, to be untrue or misleading.” Id.
23
24          138.    As alleged herein, the advertisements, labeling, policies, acts, and

25    practices of Defendant relating to the Products misled consumers acting reasonably
26
      as to the safety of the ingredients and the Products’ ability to safely smooth, nourish,
27
28    cleanse, and/or repair hair

                                                 51
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 52 of 62 Page ID #:52




1           139.      Plaintiff suffered injury in fact as a result of Defendant’s actions as set

2     forth herein because he purchased the Products in reliance on Defendant’s false and
3
      misleading labeling claims that the Products, among other things, are safe and can
4
5     safely smooth, nourish, cleanse, and/or repair hair.
6
            140.      Defendant’s business practices as alleged herein constitute deceptive,
7
8     untrue, and misleading advertising pursuant to the FAL because Defendant have

9     advertised the Products in a manner that is untrue and misleading, which Defendant
10
      knew or reasonably should have known, and omitted material information from its
11
12    advertising.
13
            141.      Defendant profited from its sale of the falsely and deceptively
14
15    advertised Products to unwary consumers.

16          142.      As a result, Plaintiff, the California Sub-Class members, and the
17
      general public are entitled to injunctive and equitable relief, restitution, and an order
18
19    for the disgorgement of the funds by which Defendant was unjustly enriched.
20
            143.      Pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff, on behalf of
21
22    himself and the California Sub-Class, seeks an order enjoining Defendant from

23    continuing to engage in deceptive business practices, false advertising, and any other
24
      act prohibited by law, including those set forth in this Complaint.
25
26                                           COUNT III
27                   Violation of California’s Consumer Legal Remedies Act
28

                                                   52
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 53 of 62 Page ID #:53




1                           Cal. Civ. Code § 1750 et seq. (“CLRA”)
2                           (On Behalf of the California Sub-Class)
3
            144.    Plaintiff repeats and realleges the allegations in the proceeding
4
5     paragraphs as if fully set forth herein.
6
            145.    The CLRA prohibits deceptive practices in connection with the
7
8     conduct of a business that provides goods, property, or services primarily for
9     personal, family, or household purposes.
10
            146.    Defendant’s false and misleading labeling and other policies, acts, and
11
12    practices were designed to, and did, induce the purchase and use of the Products for
13
      personal, family, or household purposes by Plaintiff and Class Members, and
14
15    violated and continue to violate the following sections of the CLRA:
16                  a.    § 1770(a)(5): representing that goods have characteristics, uses,
17
                          or benefits which they do not have;
18
19                  b.    § 1770(a)(7): representing that goods are of a particular standard,
20
                          quality, or grade if they are of another;
21
22                  c.    § 1770(a)(9): advertising goods with intent not to sell them as
23                        advertised; and
24
                    d.    § 1770(a)(16): representing the subject of a transaction has been
25
26                        supplied in accordance with a previous representation when it
27
                          has not.
28

                                                 53
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 54 of 62 Page ID #:54




1           147.    Defendant profited from the sale of the falsely, deceptively, and

2     unlawfully advertised Products to unwary consumers.
3
            148.    Defendant’s wrongful business practices constituted, and constitute, a
4
5     continuing course of conduct in violation of the CLRA.
6
            149.    Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff will
7
8     provide a letter to Defendant concurrently with the filing of this Class Action

9     Complaint or shortly thereafter with notice of its alleged violations of the CLRA,
10
      demanding that Defendant correct such violations, and providing it with the
11
12    opportunity to correct its business practices. If Defendant does not thereafter correct
13
      its business practices, Plaintiff will amend (or seek leave to amend) the complaint to
14
15    add claims for monetary relief, including restitution and actual damages under the

16    Consumers Legal Remedies Act.
17
            150.    Pursuant to California Civil Code § 1780, Plaintiff seeks injunctive
18
19    relief, his reasonable attorney fees and costs, and any other relief that the Court
20
      deems proper.
21
22                                         COUNT IV
23                                               Fraud
24                           (On Behalf of the Nationwide and/or
25                                    California Sub-Class)
26
            151.    Plaintiff repeats and realleges the allegations in the proceeding
27
28    paragraphs as if fully set forth herein.

                                                  54
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 55 of 62 Page ID #:55




1               152.    Plaintiff brings this cause of action on behalf of himself, the

2     Nationwide Class and/or the California Class against Defendant.
3
                153.    As alleged herein, Defendant, Johnson & Johnson, knowingly made
4
5     material misrepresentations and omissions regarding the Products on the Products’
6
      labeling and packaging in the Products’ advertisements, and/or on its website.
7
8               154.    Defendant made these material misrepresentations and omissions in

9     order to induce Plaintiff and putative Class Members to purchase the Products.
10
                155.    Rather than inform consumers that the Products contained a defect that
11
12    caused hair loss upon proper application and did not otherwise perform as
13
      represented and for the particular purpose for which it was intended, Defendant
14
15    claims in marketing materials and its marketing campaign for the Products that the

16    Products will “smooth,” “deeply nourish,” “gently cleanse,” and “repair hair,” 31 in
17
      order to mislead consumers that the Products have the ability to safely smooth,
18
19    nourish, cleanse, and/or repair hair.
20
                156.    The inclusion of the defect that causes hair loss and/or scalp irritation
21
22    upon proper application renders the Products unable to safely smooth, nourish,

23    cleanse, and repair hair.
24
                157.    Defendant knew the Products were incapable of safely smoothing,
25
26    nourishing, cleansing, and/or repairing hair, but nevertheless made such
27
28    31
           https://www.OGX.com/us/en/collections/keratin-smooth.html (“How it Works”)

                                                        55
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 56 of 62 Page ID #:56




1     representations through the marketing, advertising and on the Products’ labeling

2     with intent to defraud consumers and induce their purchase of the Products. In
3
      reliance on these and other similar misrepresentations, Plaintiff and putative Class
4
5     Members were induced to, and did, pay monies to purchase the Products.
6
             158.   Had Plaintiff and the Class known the truth about the Products, they
7
8     would not have purchased the Products.

9            159.   As a proximate result of the fraudulent conduct of Defendant, Plaintiff
10
      and the putative Class paid monies to Defendant, through their regular retail sales
11
12    channels, to which Defendant are not entitled, and have been damaged in an amount
13
      to be proven at trial.
14
15                                         COUNT V
16                                    Unjust Enrichment
                               (On Behalf of the Nationwide and/or
17
                                     California Sub-Class)
18
19           160.   Plaintiff repeats and realleges the allegations in the proceeding
20
      paragraphs as if fully set forth herein.
21
22           161.   Plaintiff brings this cause of action on behalf of himself, and the

23    putative Classes against Defendant.
24
             162.   Plaintiff and putative Class Members conferred a benefit on Defendant
25
26    when they purchased the Products, of which Defendant had knowledge. By its
27
      wrongful acts and omissions described herein, including selling the Products, which
28

                                                 56
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 57 of 62 Page ID #:57




1     contain a defect that caused hair loss and other harm upon proper application and

2     did not otherwise perform as represented and for the particular purpose for which
3
      they were intended, Defendant was unjustly enriched at the expense of Plaintiff and
4
5     putative Class Members.
6
            163.    Plaintiff’s detriment and Defendant’s enrichment were related to and
7
8     flowed from the wrongful conduct challenged in this Complaint.

9           164.    Defendant has profited from its unlawful, unfair, misleading, and
10
      deceptive practices at the expense of Plaintiff and putative Class Members under
11
12    circumstances in which it would be unjust for Defendant to be permitted to retain
13
      the benefit. It would be inequitable for Defendant to retain the profits, benefits, and
14
15    other compensation obtained from its wrongful conduct as described herein in

16    connection with selling the Products.
17
            165.    Defendant has been unjustly enriched in retaining the revenues derived
18
19    from Class Members’ purchases of the Products which were deceptively labeled and
20
      advertised. The retention of such revenues under these circumstances is unjust and
21
22    inequitable because Defendant manufactured defective Products, misrepresented the

23    nature of the Products, misrepresented their ingredients, and knowingly marketed
24
      and promoted dangerous and defective Products without proper disclosures, and
25
26    caused injuries to Plaintiff and Class Members who would not have purchased the
27
      Products if the true facts concerning the Products had been known.
28

                                                57
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 58 of 62 Page ID #:58




1           166.    Plaintiff and putative Class Members have been damaged as a direct

2     and proximate result of Defendant’s unjust enrichment because they would not have
3
      purchased the Products had they known the true nature of the Products and the
4
5     misstatements regarding what the Products were and what they contained.
6
            167.    Defendant either knew or should have known that payments rendered
7
8     by Plaintiff and putative Class Members were given and received with the

9     expectation that the Products were able to safely nourish, cleanse, and repair hair as
10
      represented by Defendant in advertising, on Defendant’s websites, and on the
11
12    Products’ labels and packaging. It is therefore inequitable for Defendant to retain the
13
      benefit of payments under these circumstances.
14
15          168.    Plaintiff and putative Class Members are entitled to recover from

16    Defendant all amounts wrongfully collected and improperly retained by Defendant.
17
            169.    When required, Plaintiff and Class Members are in privity with
18
19    Defendant because Defendant’s sale of the Products was either direct or through
20
      authorized sellers. Purchase through authorized sellers is sufficient to create such
21
22    privity because such authorized sellers are Defendant’s agents for the purpose of the

23    sale of the Products.
24
            170.    As a direct and proximate result of Defendant’s wrongful conduct and
25
26    unjust enrichment, Plaintiff and putative Class Members are entitled to restitution
27
      of, disgorgement of, and/or imposition of a constructive trust upon all profits,
28

                                                58
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 59 of 62 Page ID #:59




1     benefits, and other compensation obtained by Defendant for their inequitable and

2     unlawful conduct.
3
4                                 PRAYER FOR RELIEF
5
6           WHEREFORE, Plaintiff, individually and on behalf of all others similarly
7
      situated members of the Classes, prays for relief and judgment, including entry of
8
9     an order:
10
            a.    Declaring that this action is properly maintained as a class action,
11
12                certifying the proposed Class(es), appointing Plaintiff as Class
13
                  Representative and appointing Plaintiff’s counsel as Class Counsel;
14
15          b.    Directing that Defendant bear the costs of any notice sent to the

16                Class(es);
17
            c.    Declaring that Defendant must disgorge, for the benefit of the Class(es),
18
19                all or part of the ill-gotten profits they received from the sale of the
20
                  Products, or order Defendant to make full restitution to Plaintiff and the
21
22                members of the Class(es) except that no monetary relief is presently

23                sought for violations of the Consumers Legal Remedies Act;
24
            d.    Awarding restitution and other appropriate equitable relief;
25
26          e.    Granting an injunction against Johnson & Johnson to enjoin it from
27
                  conducting its business through the unlawful, unfair and fraudulent acts
28

                                               59
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 60 of 62 Page ID #:60




1                or practices set forth herein;

2          f.    Granting an Order requiring Johnson & Johnson to fully and
3
                 appropriately recall the Products, to remove the claims on its website
4
5                and elsewhere that the Products are safe to use, and to fully and properly
6
                 disclose the safety risks associated with the Products to anyone who
7
8                may still be at risk of buying and using the Products;
9          g.    Ordering a jury trial and damages according to proof;
10
           h.    Awarding Plaintiff and members of the Class(es) statutory damages, as
11
12               provided by the applicable state consumer protection statutes invoked
13
                 above, except that no monetary relief is presently sought for violations
14
15               of the Consumers Legal Remedies Act;
16         i.    Enjoining Defendant from continuing to engage in the unlawful and
17
                 unfair business acts and practices as alleged herein;
18
19         j.    Awarding attorneys’ fees and litigation costs to Plaintiff and members
20
                 of the Class(es);
21
22         k.    Awarding civil penalties, prejudgment interest and punitive damages as
23               permitted by law; and
24
           l.    Ordering such other and further relief as the Court deems just and
25
26               proper.
27
      //
28

                                              60
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 61 of 62 Page ID #:61




1                                     JURY DEMAND
2           Plaintiff demands a trial by jury of all claims in this Complaint so triable.
3
4      Dated: March 26, 2021                Respectfully submitted,
5
                                            /s/ Gayle M. Blatt
6
                                            GAYLE M. BLATT
7                                           CASEY GERRY SCHENK
8                                           FRANCAVILLA BLATT &
                                            PENFIELD, LLP
9                                           110 Laurel Street
10                                          San Diego, California 92101
                                            T: 619-679-9972
11                                          F: 619-544-9232
12                                          gmb@cglaw.com
13
                                            Gary S. Graifman
14                                          KANTROWITZ, GOLDHAMER &
15                                          GRAIFMAN, P.C.
                                            135 Chestnut Ridge Road
16                                          Suite 200
17                                          Montvale, New Jersey 07645
                                            T: 845-356-2570
18                                          F: 845-356-4335
19                                          ggraifman@kgglaw.com
20
                                            Melissa R. Emert
21                                          KANTROWITZ, GOLDHAMER &
22                                          GRAIFMAN, P.C.
                                            747 Chestnut Ridge Road
23                                          Suite 200
24                                          Chestnut Ridge, New York 10977
                                            T: 845-356-2570
25                                          F: 845-356-4335
26                                          memert@kgglaw.com
27
                                            Attorneys for Plaintiff and the Proposed
28                                          Class
                                              61
      CLASS ACTION COMPLAINT
     Case 2:21-cv-02666-AB-PVC Document 1 Filed 03/26/21 Page 62 of 62 Page ID #:62




1                                CLRA Venue Declaration
                      Pursuant to California Civil Code Section 1780(d)
2
3           I, Gayle M. Blatt, declare as follows:
4           1.     I am an attorney at law licensed to practice in the State of California
5
      and admitted to practice in the Central District. I am an attorney at Casey Gerry
6
7     Schenk Francavilla Blatt & Penfield, LLP, counsel of record for Plaintiff in this
8
      action. I have personal knowledge of the facts set forth in this declaration and, if call
9
10    as a witness, I could and would competently testify thereto under oath.
11          2.     The Complaint filed in this action is filed in the proper place for trial
12
      under Civil Code Section 1780(d) in that a substantial portion of the events alleged
13
14    in the Complaint occurred in the Central District of California.
15
            I declare under the penalty of perjury under the laws of the State of California
16
17    and the United States that the foregoing is true and correct, and that this declaration
18    was executed at Boynton Beach, Florida this 26th day of March, 2021.
19
20
                                               /s/ Gayle M. Blatt
21                                             GAYLE M. BLATT
22
23
24
25
26
27
28

                                                 62
      CLASS ACTION COMPLAINT
